Citation Nr: 0639423	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1999, for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from November 1961 to October 
1963 and from January 1987 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's original claim for TDIU was received by VA 
on April 20, 1990.  The RO denied the claim for TDIU in a 
November 1993 rating decision.  The veteran did not timely 
appeal this decision..  

2.  The veteran's informal claim for TDIU was received by VA 
on January 22, 1999.  No other claim following the November 
1993 rating decision for TDIU was received from the veteran.   

3.  The RO granted TDIU and assigned an effective date of 
January 22, 1999, the date the informal claim was received.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
1999, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.  

The veteran's informal claim for TDIU was received by VA on 
January 22, 1999.  In a June 1999 rating decision, the RO 
granted the claim and assigned an effective date of January 
22, 1999, the date the informal claim was received.  The 
veteran had previously filed a formal claim for TDIU on April 
20, 1990.  The RO denied the veteran's claim in a November 
1993 rating decision.  The veteran did not file a notice of 
disagreement to the November 1993 decision.  The veteran has 
not worked since 1987.  

The Board finds that entitlement to TDIU was not factually 
ascertainable prior to January 1999.  Specifically, prior to 
the January 1999 informal claim and its subsequent 
development by the RO, there was no evidence of record 
showing that the veteran was unemployable due to his service-
connected disabilities, standing alone.  

In this regard, a June 1987 letter from the veteran's 
employer stating that he could not work due to the service-
connected arm injury was not of record until the RO developed 
the veteran's January 1999 claim.  Also not of record was an 
August 1998 psychiatric evaluation by Dr. C. S., a private 
practitioner, stating that the veteran could not work due to 
his service-connected psychiatric disorder.  The examination 
did not provide a date upon which the veteran became unable 
to work.  Lastly, an August 1998 letter from W. R., the 
veteran's employer, stated that the veteran could not work 
because of his service-connected disabilities.  Prior to 
receipt of these pieces of evidence, it was not factually 
ascertainable that the veteran was unable to work solely due 
to his service-connected disabilities.  In fact, the evidence 
received during the development of the veteran's January 1999 
informal claim were the bases of the grant of TDIU.  

Therefore, entitlement to TDIU is not factually ascertainable 
prior to the development of the informal claim received on 
January 22, 1999.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran contends that he appealed the November 1993 RO 
decision that denied his April 1990 claim for TDIU.  However, 
no notice of disagreement is of record.  In a May 2002 
letter, the veteran submitted a copy of a November 1994 
letter from the Board stating, "[y]our appeal was received 
at the Board of Veterans' Appeals (BVA) and docketed on the 
date shown above."  This letter refers to the veteran's 
appeal of other rating decisions that did not include his 
claim for TDIU.  

To make the grant of an earlier effective date for TDIU, the 
Board would have to find that there was CUE in the November 
1993 RO decision which denied the veteran's claim for TDIU.  
The veteran has not raised the issue of clear and 
unmistakable error (CUE) in the November 1993 RO decision.  
As a result, the issue of CUE in the prior action is not 
before the Board at this time.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts:  it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute CUE, errors must be "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  In any event, this issue is 
not before the VA at this time.    

Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  The appeal is denied.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letters 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in June 
1999, prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2006) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The May 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the October 2004 VCAA follow up 
letter, required by the Board in its August 2004 remand, did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that an 
effective date would be assigned if his claim was granted.  
However, since the veteran's claim is being denied, no 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Social Security 
Administration records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  The Board is also satisfied as to 
compliance with its instructions from the August 2004 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

The criteria for an effective date earlier than January 22, 
1999 for TDIU have not been met.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


